Citation Nr: 1517467	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to June 1970. 

This matter comes to the Board of Veterans' Appeals from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board's review includes the paper and electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his notice of disagreement, the Veteran indicated that his ear, nose, and throat doctor told him that he should appeal because "the evidence is clare because of his scarred ear drums".  Thus, the appellant is suggesting that his private doctor indicated that the two disorders are related to in-service noise exposure.  The AOJ should inform the claimant that he may submit a statement from his private ear, nose, and throat doctor or other medical professional relating his bilateral hearing loss and tinnitus to in-service noise exposure.

Private treatment records show the presence of bilateral retracted tympanic membranes.  Service treatment records show treatment for bilateral otitis media in November 1969 and a finding of a retracted right eardrum in January 1970.  Another VA examination is necessary to address whether the bilateral retracted tympanic membranes are indicative of a relationship between the bilateral hearing loss and tinnitus and the in-service noise exposure and whether the bilateral hearing loss and tinnitus are related to the in-service bilateral otitis media.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Inform the Veteran that he may submit a statement from his private ear, nose, and throat doctor or other medical professional relating his bilateral hearing loss and tinnitus to in-service noise exposure.

2.  Ask the Veteran to identify all treatment for his bilateral hearing loss and tinnitus and obtain all identified records.

3.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and extent of his bilateral hearing loss and tinnitus.  The claims folder is to be made available to the examiner to review.  The examiner should solicit a complete history of the claimant's noise exposure and treatment for retracted tympanic membranes.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral hearing loss and tinnitus.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner should opine as follows:

Whether it is at least as likely as not (50 percent or greater) that bilateral hearing loss is related to active service, including in-service noise exposure, treatment of bilateral otitis media, and finding of a retracted right eardrum. 

Whether it is at least as likely as not (50 percent or greater) that tinnitus is related to active service, including in-service noise exposure, treatment of bilateral otitis media, and finding of a retracted right eardrum.

The examiner should address whether the bilateral retracted tympanic membranes are indicative of acoustic trauma from in-service noise exposure.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




